Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits. Claims 1-3, as
amended, are currently pending and have been considered below. Claim 2, as originally
filed, remain pending and have been considered below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wakao (US 2014/0163770; hereinafter Wakao) in view of Fukuman et al. (US 2018/0170368; hereinafter Fukuman).
Regarding Claim 1:
Wakao discloses a controller configured to calculate an actual variable amount by using the wheel speed (Wakao, Para. [0062], Wakao discloses a wheel speed sensor to detect rotational speed of a wheel which is used to calculate the variation in wheel speed, see Para. [0065]), and calculate an estimated variable amount corresponding to the actual variable amount by using the…operation amount (Wakao, Para. [0063-0066], Wakao discloses an acceleration variation is calculated by an acceleration sensor and the wheel speed), and determine a presence or absence of a step by using the actual variable amount and the estimated variable amount (Wakao, Para. [0017], Wakao discloses the road surface conditions (presence or absence) are determined by using the wheel speed variation (actual variable) and acceleration variation (estimated variable)),
wherein the actual variable amount and the estimated variable amount correspond to an amount based on the wheel speed which is different from a body speed of the vehicle (Wakao, Para. [0062-0066], Wakao discloses the actual variable amount and estimated variable amounts correspond to at least the wheel speed).
Fukuman, in the same field of endeavor of vehicle controls, discloses an operation amount sensor configured to detect a magnitude of an operation amount of a braking operation member of a vehicle (Fukuman, Para. [0020], Fukuman discloses a brake sensor which detects the amount of depression of the brake pedal of the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Wakao to include a sensor for measuring the amount of braking applied in a vehicle as disclosed by Fukuman in order to avoid collisions based on a command from the ECU, (Fukuman, Para. [0017]). Additionally, Fukuman discloses vehicle speed as determined from wheel speed sensors may correspond to a lower vehicle speed as determined from the acceleration sensor when running resistance is determined to be present, Fukuman, Para. [0044].
Regarding Claim 2:
The combination of Wakao and Fukuman discloses the road surface determination device according to claim 1.
Wakao further discloses wherein the controller is configured to determine the presence of the step when a difference between the actual variable amount and the estimated variable amount is not less than a predetermined value (Wakao, Para. [0023], Wakao discloses determine the presence of irregular road surface conditions (presence of step) when deviations in the estimated variable and actual variable exceed a predetermined range (i.e. is not less than a predetermined value), and
to determine the absence of the step when the difference is less than the predetermined value (Wakao, Para. [0023], Wakao discloses determine the presence of smooth road surface conditions (absence of step presence) when deviations in the estimated variable and actual variable are equal to or less than a predetermined range (i.e. is less than a predetermined value)).
Regarding Claim 3:
The combination of Wakao and Fukuman discloses the road surface determination device according to claim 1.
Wakao further discloses determine a determination threshold value by using the estimated variable amount (Wakao, Para. [0020-0023], Wakao discloses the predetermined fluctuation range (i.e. determination threshold) is determined by at least the acceleration variation (i.e. estimated variable)), and to
determine the presence of the step when the actual variable amount is not less than the determination threshold value (Wakao, Para. [0023], Wakao discloses determine the presence of irregular road surface conditions (presence of step) when deviations in the at least estimated variable exceeds a predetermined range (i.e. is not less than a predetermined value), and
determine the absence of the step when the actual variable amount is less than the determination threshold value (Wakao, Para. [0023], Wakao discloses determine the presence of smooth road surface conditions (absence of step presence) when deviations in the at least estimated variable is equal to or less than a predetermined range (i.e. is less than a predetermined value)).
Response to Arguments
Applicant’s arguments with respect to claim 1 disclose the cited art fails to disclose “wherein the actual variable amount and the estimated variable amount correspond to an amount based on the wheel speed which is different from a body speed of the vehicle”. However the examiner disagrees. Wakao discloses the actual variable amount is calculated by at least the wheel speed sensor (Para. [0066]), and the estimated variable amount is calculated by at least wheel speed sensor (i.e. wheel speed sensor) and acceleration sensor (i.e. vehicle body speed), see at least Para. [0066]. Additionally, both Wakao (see at least Wakao, Para. [0031]) and Fukuman (see at least Fukuman, Para. [0044])  disclose the wheel speed and vehicle body speed are different. Therefore the argued limitation is disclosed by the cited art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664